Case 2:18-cv-13714-CCC-CLW Document 41 Filed 04/30/21 Page 1 of 2 PageID: 599

                                                                         U.S. Department of Justice

                                                                         United States Attorney
                                                                         District of New Jersey
                                                                         Civil Division

_____________________________________________________________________________________________________________________

R ACHAEL A. H ONIG                                             970 Broad Street, Suite 700       main: (973) 645-2700
A CTING UNITED S TATES A TTORNEY                               Newark, NJ 07102                  direct: (973) 297-4390
                                                               brooks.doyne@usdoj.gov
Brooks E. Doyne
Assistant United States Attorney




                                                                        April 30, 2021


Via Electronic Filing
Honorable Claire C. Cecchi, U.S.D.J.
United States District Court
District of New Jersey
Martin Luther King Bldg. & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

          Re:       Puello v. United States Postal Service, et al.
                    Civil Action No. 18-13714 (CCC)(CLW)

Dear Judge Cecchi:

      The undersigned represents the Defendant United States Postal Service in the
above-captioned matter. The parties are scheduled to participate in a telephonic
conference before Your Honor on May 25, 2021. I respectfully write to request
permission to file a motion for summary judgment and a stay of expert discovery until
the Court decides this motion.

       On March 26, 2021, the undersigned filed a notice of substitution of attorney.
Prior to doing so, Assistant United States Attorney Angela Juneau requested a stay
of expert discovery so that Defendant could seek permission to file a dispositive
motion for summary judgment (Dkt. 35). On February 24, 2021, the parties appeared
before Magistrate Judge Cathy L. Waldor. While in conference, Judge Waldor
directed Ms. Juneau to address a request for leave to file summary judgment with
Your Honor. See Dkt. 39 (“Settlement having not succeeded, defendant will address
a request for leave to file Summary Judgement to the District Judge .”).

      The parties have completed fact discovery and Defendant served an expert
report from psychiatrist Dr. Morton Fridman, M.D. on April 28, 2021. Before
expending additional time and resources on expert discovery, which will solely
Case 2:18-cv-13714-CCC-CLW Document 41 Filed 04/30/21 Page 2 of 2 PageID: 600




pertain to the issue of damages, Defendant seeks permission to file a motion for
summary judgment on the issue of liability. Specifically, Defendant will seek
summary judgment as Plaintiff failed to exhaust her administrative remedies and
did not comply with the perquisites for asserting her Title VII claims. Defendant also
plans to argue that Plaintiff has failed to establish a prima facie case of
discrimination, and that Defendant had legitimate, non-discriminatory reasons for
its actions. Finally, Defendant will argue that, despite a lengthy period of discovery,
Plaintiff has adduced no evidence that Defendant’s articulated reasons for the alleged
adverse actions were a pretext for unlawful discrimination or retaliation.

      Counsel for Plaintiff previously declined his consent to our request to stay
expert discovery and submitted correspondence memorializing his objection (Dkt. 36).
Counsel for Plaintiff has once again declined his consent.

      Accordingly, Defendant requests that the Court grant permission allowing
Defendant to file a motion for summary judgment and a stay of expert discovery until
the Court decides this motion. Considering my recent arrival to the case, and several
other deadlines in the coming weeks, I respectfully request that the Court allow the
Government until June 16, 2021 to file this summary judgment motion.

      I thank the Court for its consideration of this request.

                                              Respectfully submitted,

                                              RACHAEL A. HONIG
                                              Acting United States Attorney

                                        By:   s/ Brooks E. Doyne
                                              BROOKS E. DOYNE
                                              Assistant United States Attorney

cc: Joseph Rakofsky, Esq. (via electronic filing)




                                          2
